
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.26



EMPLOYMENT AGREEMENT


        This Employment Agreement (the "Agreement"), dated as of July 27, 2011
(the "Effective Date"), is made by and between ImmunoGen, Inc., a Massachusetts
corporation (the "Company"), and Gregory D. Perry ("Executive"). This Agreement
is intended to confirm the understanding and set forth the agreement between the
Company and Executive with respect to Executive's employment by the Company. In
consideration of the mutual promises and covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:

        1.    Employment.    

        (a)    Title and Duties.    Subject to the terms and conditions of this
Agreement, the Company will employ Executive, and Executive will be employed by
the Company, as Executive Vice President and Chief Financial Officer, reporting
to the Chief Executive Officer. Executive will have the responsibilities, duties
and authority commensurate with said position. Executive will also perform such
other services of an executive nature for the Company as may be reasonably
assigned to Executive from time to time by the Chief Executive Officer or the
Board of Directors of the Company (the "Board").

        (b)    Devotion to Duties.    For so long as Executive is employed
hereunder, Executive will devote substantially all of Executive's business time
and energies to the business and affairs of the Company; provided that nothing
contained in this Section 1(b) will be deemed to prevent or limit Executive's
right to manage Executive's personal investments on Executive's own personal
time, including, without limitation, the right to make passive investments in
the securities of (i) any entity which Executive does not control, directly or
indirectly, and which does not compete with the Company, or (ii) any publicly
held entity (other than the Company or its related entities) so long as
Executive's aggregate direct and indirect interest does not exceed three percent
(3%) of the issued and outstanding securities of any class of securities of such
publicly held entity. Except as set forth on Exhibit A hereto, Executive
represents that Executive is not currently a director (or similar position) of
any other entity and is not employed by or providing consulting services to any
other person or entity, and Executive agrees to refrain from undertaking any
such position or engagement without the prior approval of the Board. Executive
may continue to serve as a director and/or volunteer for the entities listed on
Exhibit A provided that such service does not create any conflicts, ethical or
otherwise, with Executive's responsibilities to the Company and further provided
that Executive's time commitments do not unreasonably interfere with his
fulfillment of his responsibilities hereunder, as determined by the Board or its
designated committee thereof.

        2.    Term of Agreement; Termination of Employment.    

        (a)    Term of Agreement.    The term of this Agreement shall commence
on the Effective Date and shall continue in effect for two (2) years; provided,
however, that commencing on the second anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than nine (9) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term. Such notice or such termination of this Agreement shall not
on its own have the effect of terminating Executive's employment, nor shall it
constitute Cause (as defined below). The duration of this Agreement is hereafter
referred to as the "Term."

        (b)    Termination of Employment.    The Executive is employed on an
at-will basis and, subject to the provisions of Section 4, either the Executive
or the Company may terminate the employment relationship at any time for any
reason. Notwithstanding anything else contained in

--------------------------------------------------------------------------------






this Agreement, Executive's employment during the Term will terminate upon the
earliest to occur of the following:

        (i)    Death.    Immediately upon Executive's death;

        (ii)    Termination by the Company.    

        (A)  If because of Disability (as defined below), then upon written
notice by the Company to Executive that Executive's employment is being
terminated as a result of Executive's Disability, which termination shall be
effective on the date of such notice;

        (B)  If for Cause, then upon written notice by the Company to Executive
that states that Executive's employment is being terminated for Cause (as
defined below) and sets forth the specific alleged Cause for termination and the
factual basis supporting the alleged Cause, which termination shall be effective
on the date of such notice or such later date as specified in writing by the
Company; or

        (C)  If without Cause (i.e., for reasons other than Sections 2(b)(ii)(A)
or (B)), then upon written notice by the Company to Executive that Executive's
employment is being terminated without Cause, which termination shall be
effective on the date of such notice or such later date as specified in writing
by the Company; or

        (iii)    Termination by Executive.    Upon written notice by Executive
to the Company that Executive is terminating Executive's employment, which
termination shall be effective at Executive's election, not less than thirty
(30) days and not more than sixty (60) days after the date of such notice;
provided that the Executive may request at such time to leave with a shorter
notice period, and the Company shall not unreasonably withhold its consent to
such shorter period; and further provided that the Company may choose to accept
Executive's resignation effective as of an earlier date.

        Notwithstanding anything in this Section 2(b), the Company may at any
point terminate Executive's employment for Cause prior to the effective date of
any other termination contemplated hereunder if such Cause exists.

        (c)    Definition of "Disability".    For purposes of this Agreement,
"Disability" shall mean that Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a Company-sponsored group
disability plan. Whether the Executive has a Disability will be determined by a
majority of the Board based on evidence provided by one or more physicians
selected by the Board and approved by Executive, which approval shall not be
unreasonably withheld. In any case, if a disability is determined to trigger the
payment of any "deferred compensation," as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), disability shall be
determined in accordance with Section 409A of the Code.

        (d)    Definition of "Cause".    For purposes of this Agreement, "Cause"
shall mean that Executive has (i) intentionally committed an act or omission
that materially harms the Company; (ii) been grossly negligent in the
performance of Executive's duties to the Company; (iii) willfully failed or
refused to follow the lawful and proper directives of the CEO or the Board;
(iv) been convicted of, or pleaded guilty or nolo contendere, to a felony;
(v) committed an act involving moral turpitude; (vi) committed an act relating
to the Executive's employment or the Company involving, in the good faith
judgment of the Board, material fraud or theft; (vii) breached any

2

--------------------------------------------------------------------------------






material provision of this Agreement or any nondisclosure or non-competition
agreement (including the Proprietary Information, Inventions, and Competition
Agreement attached here as Exhibit B), between Executive and the Company, as all
of the foregoing may be amended prospectively from time to time; or
(viii) breached a material provision of any code of conduct or ethics policy in
effect at the Company, as all of the foregoing may be amended prospectively from
time to time.

        3.    Compensation.    

        (a)    Base Salary.    While Executive is employed hereunder, the
Company will pay Executive a base salary at the gross annualized rate of
$350,000 (the "Base Salary"), paid in accordance with the Company's usual
payroll practices. The Base Salary will be subject to review annually or on such
periodic basis (not to exceed annually) as the Company reviews the compensation
of the Company's other senior executives and may be adjusted upwards in the sole
discretion of the Board or its designee. The Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates.

        (b)    Annual Bonus.    Executive may be eligible to earn an Annual
Bonus relating to each fiscal year, based on the achievement of individual and
Company written goals established on an annual basis by the Compensation
Committee of the Company's Board of Directors within ninety (90) days of the
beginning of the fiscal year. If the Executive meets the applicable goals, is
employed by the Company at the end of the year to which the Annual Bonus
relates, and is not terminated for Cause prior to the payment of the Annual
Bonus, then the Executive shall be entitled to an Annual Bonus for that year
equal to thirty-five percent (35%) of his then-current Base Salary (the "Target
Annual Bonus"). Any awarded Annual Bonus shall be paid within two and one-half
(21/2) months of the year to which it relates.

        (c)    Fringe Benefits.    In addition to any benefits provided by this
Agreement, Executive shall be entitled to participate generally in all employee
benefit, welfare and other plans, practices, policies and programs and fringe
benefits maintained by the Company from time to time on a basis no less
favorable than those provided to other similarly-situated executives of the
Company. Executive understands that, except when prohibited by applicable law,
the Company's benefit plans and fringe benefits may be amended, enlarged,
diminished or terminated prospectively by the Company from time to time, in its
sole discretion, and that such shall not be deemed to be a breach of this
Agreement.

        (d)    Vacation.    Executive will be entitled to accrue paid vacation
days in accordance with and subject to the terms of the Company's vacation
policy applicable to other executive officers of the Company, as it may be
amended prospectively from time to time.

        (e)    Reimbursement of Expenses.    The Company will promptly reimburse
Executive for all ordinary and reasonable out-of-pocket business expenses that
are incurred by Executive in furtherance of the Company's business in accordance
with the Company's policies with respect thereto as in effect from time to time.
If an expense reimbursement is not exempt from Section 409A of the Internal
Revenue Code of 1986, as amended ("Code Section 409A"), the following rules
apply: (i) in no event shall any reimbursement be paid after the last day of the
taxable year following the taxable year in which the expense was incurred;
(ii) the amount of reimbursable expenses incurred in one tax year shall not
affect the expenses eligible for reimbursement in any other tax year; and
(iii) the right to reimbursement for expenses is not subject to liquidation or
exchange for any other benefit.

3

--------------------------------------------------------------------------------



        4.    Compensation Upon Termination.    

        (a)    Definition of Accrued Obligations.    For purposes of this
Agreement, "Accrued Obligations" means (i) the portion of Executive's Base
Salary that has accrued prior to any termination of Executive's employment with
the Company and has not yet been paid; (ii) to the extent required by law and
the Company's policy, an amount equal to the value of Executive's accrued but
unused vacation days; (iii) the amount of any expenses properly incurred by
Executive on behalf of the Company prior to any such termination and not yet
reimbursed; and (iv) the Annual Bonus related to the most recently completed
fiscal year, if not already paid and if the termination is not for Cause (the
amount of which shall be determined in accordance with Section 3(b) above).
Executive's entitlement to any other compensation or benefit under any plan or
policy of the Company, including but not limited to applicable option plans,
shall be governed by and determined in accordance with the terms of such plans
or policies, except as otherwise specified in this Agreement.

        (b)    Termination for Cause, By the Executive, or as a Result of
Executive's Disability or Death.    If Executive's employment is terminated
during the Term either by the Company for Cause or by Executive, or if
Executive's employment terminates as a result of the Executive's death or
Disability, the Company will pay the Accrued Obligations to Executive promptly
following the effective date of such termination.

        (c)    Termination by the Company without Cause.    If Executive's
employment hereunder is terminated by the Company without Cause during the Term,
then:

          (i)  The Company will pay the Accrued Obligations to Executive
promptly following the effective date of such termination; and

         (ii)  The Company will pay Executive a total amount equal to twelve
(12) months of Executive's then current Base Salary, less applicable taxes and
deductions; to be made in approximately equal biweekly installments in
accordance with the Company's usual payroll practices over a period of twelve
(12) months beginning on the thirtieth (30th) day following the termination of
the Executive's employment, provided that the separation agreement described in
Section 4(d) is effective and irrevocable prior to such date.

        (d)    Release of Claims.    The Company shall not be obligated to pay
Executive any of the compensation set forth in Section 4(c)(ii) unless and until
Executive has executed a timely separation agreement in a form acceptable to the
Company prior to the thirtieth (30th) day following the termination of the
Executive's employment, which shall include a release of claims between the
Company and the Executive, and may include provisions regarding mutual
non-disparagement and confidentiality.

        (e)    No Other Payments or Benefits Owing.    The payments and benefits
set forth in this Section 4 shall be the sole amounts owing to Executive as
separation pay upon termination of Executive's employment. Executive shall not
be eligible for any other payments, including but not limited to additional Base
Salary payments, bonuses, commissions, or other forms of compensation or
benefits, except as may otherwise be set forth in this Agreement or other
Company plan documents with respect to plans in which Executive is a
participant.

        (f)    If any of the benefits set forth in Section 4 are deferred
compensation as defined in Code Section 409A, any termination of employment
triggering payment of such benefits must constitute a "separation from service"
under Code Section 409A before, subject to subsection (g) below, a distribution
of such benefits can commence. For purposes of clarification, this paragraph
shall not cause any forfeiture of benefits on the part of the Executive, but
shall only act as a delay until such time as a "separation from service" occurs.

4

--------------------------------------------------------------------------------



        (g)   Notwithstanding any other provision with respect to the timing of
payments under Section 4, if, at the time of Executive's termination, Executive
is deemed to be a "specified employee" (within the meaning of Code Section 409A,
and any successor statute, regulation and guidance thereto) of the Company, then
limited only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under
Section 4 which are subject to Code Section 409A (and not otherwise exempt from
its application) will be withheld until the first (1st) business day of the
seventh (7th) month following the termination of Executive's employment, at
which time Executive shall be paid an aggregate amount equal to the accumulated,
but unpaid, payments otherwise due to Executive under the terms of Section 4.

        5.    Competition.    The parties acknowledge that Executive and the
Company have entered into the Proprietary Information, Inventions, and
Competition Agreement (the "Proprietary Information Agreement") attached hereto
as Exhibit B. The parties agree that the obligations set forth in the
Proprietary Information Agreement shall survive termination of this Agreement
and termination of the Executive's employment, regardless of the reason for such
termination.

        6.    Property and Records.    Upon termination of Executive's
employment hereunder for any reason or for no reason, Executive will deliver to
the Company any property of the Company which may be in Executive's possession,
including blackberry-type devices, laptops, cell phones, products, materials,
memoranda, notes, records, reports or other documents or photocopies of the
same.

        7.    General.    

        (a)    Notices.    Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Executive shall be sent to the last known address in the Company's records or
such other address as Executive may specify in writing. Notices to the Company
shall be sent to the Company's CEO and Chairman of the Board, or to such other
Company representative as the Company may specify in writing.

        (b)    Entire Agreement/Modification.    This Agreement, together with
the Proprietary Information Agreement attached hereto, and the other agreements
specifically referred to herein, embodies the entire agreement and understanding
between the parties hereto and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof, except that the
Severance Agreement dated as of December 1, 2010 by and between the Company and
Executive shall remain in full force and effect in accordance with its terms. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement (or in a subsequent written modification
or amendment executed by the parties hereto) will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

        (c)    Waivers and Consents.    The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver or consent.

5

--------------------------------------------------------------------------------



        (d)    Assignment and Binding Effect.    The Company may assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company's business or that aspect of the Company's
business in which Executive is principally involved. Executive may not assign
Executive's rights and obligations under this Agreement without the prior
written consent of the Company. This Agreement shall be binding upon Executive,
Executive's heirs, executors and administrators and the Company, and its
successors and assigns, and shall inure to the benefit of Executive, Executive's
heirs, executors and administrators and the Company, and its successors and
assigns.

        (e)    Governing Law.    This Agreement and the rights and obligations
of the parties hereunder will be construed in accordance with and governed by
the law of the Commonwealth of Massachusetts, without giving effect to conflict
of law principles.

        (f)    Severability.    The parties intend this Agreement to be enforced
as written. However, should any provisions of this Agreement be held by a court
of law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

        (g)    Headings and Captions.    The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
will in no way modify or affect the meaning or construction of any of the terms
or provisions hereof.

        8.    Taxation.    

        (a)   The parties intend that the terms in this Agreement to be in
compliance with or otherwise exempt from the requirements of Code Section 409A
and related regulations and Treasury pronouncements. Notwithstanding any other
provision of this Agreement to the contrary, in the event of any ambiguity in
the terms of this Agreement, such term(s) shall be interpreted and at all times
administered in a manner that avoids the inclusion of compensation in income
under Code Section 409A. Executive acknowledges and agrees that Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including but not limited to consequences
related to Code Section 409A.

        (b)   If any payment or benefit Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a change in control ("Payment") would (i) constitute a "parachute
payment" within the meaning of Code Section 280G, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall be either (x) the full amount of such
Payment or (y) such less amount as would result in no portion of the Payment
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state, and local employments taxes, income
taxes, and the Excise Tax results in Executive's receipt, on an after-tax basis,
of the greater amount of the Payment, notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. The Company shall determine in
good faith which payment(s) or benefit(s) to reduce based on what provides the
best economic result for Executive. The Company shall provide Executive with
sufficient information to make such determination and to file and pay any
required taxes.

        9.    Counterparts.    This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. For all purposes a signature by fax shall be treated as
an original.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

EXECUTIVE   IMMUNOGEN, INC.
/s/ GREGORY D. PERRY


--------------------------------------------------------------------------------

(Signature)
Print Name: Gregory D. Perry
 
By:
 
/s/ DANIEL M. JUNIUS


--------------------------------------------------------------------------------

Name: Daniel M. Junius
Title: President and CEO

7

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26



EMPLOYMENT AGREEMENT
